     Case 2:21-mj-30198-DUTY ECF No. 10, PageID.45 Filed 05/12/21 Page 1 of 7




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

United States of America,

                    Plaintiff,                   No. 21-mj-30198
-vs-

Apollon Nimo,

                    Defendant.
                                         /

STIPULATION AND PROPOSED ORDER TO ADJOURN PRELIMINARY
 HEARING, EXTEND TIME TO RETURN AN INDICTMENT, AND FOR
       DETERMINATION OF EXCLUDABLE DELAY UNDER
                  THE SPEEDY TRIAL ACT


        The United States of America, by and through its undersigned attorney, and

defendant Apollon Nimo, by undersigned counsel, stipulate to an adjournment of

the preliminary hearing and an ends-of-justice continuance under the Speedy Trial

Act. In support, the parties state as follows:

1.      Defendant was arrested and made his initial appearance on the criminal

complaint on April 30, 2021. Defendant subsequently was released on bond. The

preliminary hearing currently is scheduled to take place on May 21, 2021.

Undersigned counsel for defendant was retained on May 5, 2021, and entered his

appearance on May 6, 2021.
     Case 2:21-mj-30198-DUTY ECF No. 10, PageID.46 Filed 05/12/21 Page 2 of 7




2.      The government and defendant have been engaged in preindictment

negotiations since May 5, 2021, that might result in a resolution which will

eliminate the need for this Court to conduct a preliminary hearing or for the

government to seek an indictment and consume grand jury resources. In addition, a

preindictment resolution will also eliminate the need for a trial.

3.      A part of the negotiations involves defense counsel’s assessment of the

government’s case against defendant. This assessment requires that defense

counsel have the reasonable time necessary to review information provided by the

government, confer with defendant and counsel for the government, and for

counsel for the government to review and consider any information provided by

the defendant.

4.      In light of the above, the parties submit that there is good cause to adjourn

the preliminary hearing. Moreover, defendant has consented to this adjournment,

and the adjournment sought is fairly limited. See Fed. R. Crim. P. 5.1(d) (“With

the defendant’s consent and upon a showing of good cause – taking into account

the public interest in the prompt disposition of criminal cases – a magistrate judge

may extend the time limits in Rule 5.1(c) one or more times.”).

5.      In addition, in light of the above, the parties submit that the ends of justice

served by a continuance of the 30-day arrest-to-indictment period under the Speedy


                                           -2-
     Case 2:21-mj-30198-DUTY ECF No. 10, PageID.47 Filed 05/12/21 Page 3 of 7




Trial Act will outweigh the best interest of the public and the defendant in a speedy

indictment. See 18 U.S.C. § 3161(h)(7) (“The following periods of delay shall be

excluded in computing the time within which an information or an indictment must

be filed: . . . (7) Any period of delay resulting from a continuance granted by any

judge on his own motion or at the request of the defendant or his counsel, or at the

request of the attorney for the Government, if the judge granted such continuance

on the basis of his findings that the ends of justice served by taking such action

outweigh the best interest of the public and the defendant in a speedy

[indictment].”). Such a continuance would allow the parties to continue their

preindictment negotiations without strict time constraints and pursue an

expeditious and fair resolution of the government’s prosecution of defendant. A

preindictment resolution also would result in the conservation of judicial and

prosecutorial resources by eliminating the need for a preliminary hearing and in the

conservation of grand jury and prosecutorial resources by eliminating the need for

defendant to be prosecuted by way of a grand jury indictment. And it would also

likely result in the conservation of judicial and prosecutorial resources by

eliminating the need for a trial.

6.      Accordingly, the parties request that this Court find there is good cause to

adjourn the preliminary hearing in this case and order that the preliminary hearing


                                          -3-
  Case 2:21-mj-30198-DUTY ECF No. 10, PageID.48 Filed 05/12/21 Page 4 of 7




be adjourned until June 21, 2021. The parties also request that this Court find,

based on the information and explanation set forth above, that the ends of justice

served by a continuance of the 30-day Speedy Trial Act arrest-to-indictment period

will outweigh the best interest of the public and the defendant in a speedy

indictment. The parties request that this ends-of-justice continuance begin on the

May 21, 2021 and continue through June 21, 2021 and that that period be deemed

excludable delay pursuant to 18 U.S.C. § 3161(h)(7).

Respectfully submitted,

SAIMA S. MOHSIN
Acting United States Attorney

s/ Mark Chasteen                            s/ Patrick J. Hurford (with consent)
Mark Chasteen                              Patrick J. Hurford (P82903)
Assistant United States Attorney           Attorney for Apollon Nimo
211 W. Fort Street, Suite 2001             400 Monroe St., Suite 620
Detroit, MI 48226                          Detroit, MI 48226
(313) 226-9555                             (313) 938-0693
mark.chasteen@usdoj.gov                    patrick@hurford.law


Dated: May 12, 2021




                                        -4-
  Case 2:21-mj-30198-DUTY ECF No. 10, PageID.49 Filed 05/12/21 Page 5 of 7




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

United States of America,

                    Plaintiff,                No. 21-mj-30198
-vs-

Apollon Nimo,

                    Defendant.
                                        /


                                      ORDER

       This matter comes before the Court on the parties’ Stipulation to Adjourn

Preliminary Hearing, Extend Time to Return an Indictment, and for Determination

of Excludable Delay under the Speedy Trial Act.

       Based on the information and explanation set forth in the parties’ stipulation,

the Court finds:

   1) The defendant retained counsel on May 5, 2021.

   2) The government and defendant have been engaged in preindictment

       negotiations since May 5, 2021, that might result in a plea agreement or

       other resolution which will eliminate the need for this Court to conduct a

       preliminary hearing or for the government to seek an indictment and
  Case 2:21-mj-30198-DUTY ECF No. 10, PageID.50 Filed 05/12/21 Page 6 of 7




      consume grand jury resources. In addition, a preindictment resolution will

      also eliminate the need for a trial.

   3) To assess the government’s case and any plea offer requires that defense

      counsel have the reasonable time necessary to confer with defendant and

      counsel for the government and consider any information provided by the

      government, and for counsel for the government to review and consider any

      information provided by the defendant.

   4) A continuance would allow the parties to continue their preindictment

      negotiations without strict time constraints and pursue an expeditious and

      fair resolution of the government’s prosecution of defendant. A

      preindictment resolution also would result in the conservation of judicial and

      prosecutorial resources by eliminating the need for a preliminary hearing

      and in the conservation of grand jury and prosecutorial resources by

      eliminating the need for defendant to be prosecuted by way of a grand jury

      indictment. And it would also likely result in the conservation of judicial

      and prosecutorial resources by eliminating the need for a trial.

Accordingly, there is good cause to adjourn the preliminary hearing in this case

and orders that it be adjourned to June 21, 2021. See Fed. R. Crim. P. 5.1(d).




                                         -2-
  Case 2:21-mj-30198-DUTY ECF No. 10, PageID.51 Filed 05/12/21 Page 7 of 7




      In addition, for the reasons stated above, the Court finds, that the ends of

justice served by a continuance of the 30-day Speedy Trial Act arrest-to-indictment

period will outweigh the best interest of the public and the defendant in a speedy

indictment. See 18 U.S.C. § 3161(h)(7). Accordingly, the Court grants a

continuance until June 21, 2021, and orders that the period from May 21, 2021 to

June 21, 2021 be deemed excludable delay pursuant to 18 U.S.C. § 3161(h)(7).



                                              s/ Patricia T. Morris
                                              Patricia T. Morris
                                              United States Magistrate Judge

Dated: May 12, 2021




                                        -3-
